DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 21 April 2022, Applicant amended claims 14, 20 and 24-27, and added six new claims, i.e., claims 30-35.  Claims 2-13 and 15-17 were cancelled previously by Applicant.  Accordingly, claims 1, 14 and 18-35 are pending.  Claims 26, 27, and 29 are hereby REJOINED in view of Applicant’s recent amendment to the preambles of claims 26 and 27, respectively.  Claim 1 remains withdrawn.  Regarding Applicant’s listing of the claims, the examiner notes that the status identifier for claim 19 should be “currently amended,” rather than “new.”  Claims 14 and 18-35 are considered below. 
Status of the Rejections
The rejection under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent claim amendments.
The rejection of claims 30-34 under 35 U.S.C. 112(d) is new.
The rejection of various claims under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2011/0293814 A1), as evidenced by Fiberstar 2013 (“What is Citri-Fi?”) has been modified.  Applicant’s arguments are considered in paragraphs 39-43.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 18-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 14, the range recited in the following limitation remains unclear: “dry-blending the highly refined cellulose material with at least 15% up to 50% by weight of the essential oil-based material.”  It is circular because the amount of “essential oil-based material” that is dry-blended with the “highly refined cellulose material” is defined by the weight of the “essential oil-based material,” itself.  This deficiency renders claim 14 and all claims depending thereon indefinite.  The examiner notes again that such process limitations are conventionally expressed in terms of weight ratios or weight parts.  Furthermore, there is now insufficient antecedent basis for “the oil based material” recited in the step of mixing, which is located near the end of the claim: “mixing the highly refined cellulose fiber material with the oil based material to cause the oil based material to adsorb and absorb on the highly refined cellulose material.”  The examiner recommends adding the word <essential> between the words “the” and “oil.”  
Regarding claim 18, there is now insufficient antecedent basis for the following limitation: “the oil base composition.”  The examiner recommends adding the word <essential> between the words “the” and “oil.”  Applicant is referred to claim 14, as recently amended, and to MPEP § 2173.05(e).
Regarding claim 19, the following limitation is unclear: “wherein the essential oil-based material consists essentially of an essential oil or oil derived from plants.”  How can an essential oil-based material consist essentially of something other than an essential oil?  In this regard, the relatively broad “oil derived from plants” limitation extends beyond the scope of the group, which is now defined as an essential oil-based material.  See also MPEP § 2173.05(c)(I) (narrow and broader ranges in the same claim).  The examiner recommends deleting both instances of “or oil derived from plants” from claim 19.  
Regarding claim 25, there is insufficient antecedent basis for the following limitation, which is recited in line 2: “the oil-based material.”  Applicant is referred to MPEP § 2173.05(e).  Furthermore, this generates inconsistency because line 8 of the claim was recently amended to refer to an essential oil-based material.
Regarding claims 30-34, the following phrase is unclear: “maintain the composition of matter as a dry blend.”  Is this an active (manipulative) step?  If so, which active (manipulative) steps are encompassed by that phrase?  Furthermore, if 20 wt% water is added, for example, then how can the composition matter merely be “maintained” as a dry blend.  This appears contradictory.  
Regarding claim 35, the range recited in the following limitation is unclear: “dry-blending the highly refined cellulose material with at least 15% up to 40% by weight of the edible oil-based material.”  It is circular because the amount of “edible oil-based material” that is dry-blended with the “highly refined cellulose material” is defined by the weight of the “edible oil-based material,” itself.  This deficiency renders claim 35 indefinite.  The examiner notes that such process limitations are conventionally expressed in terms of weight ratios or weight parts.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 30-34 are rejected under 35 U.S.C. 112(d) as being of improper dependent form.
Claims 30-33, which are in dependent form, each recite the range “up to 20% by weight water is added.”  That range encompasses zero (0) wt%.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  It follows that those claims do not actually require that water is added.  Therefore, claims 30-33 each fail to specify a further limitation of the claimed subject matter and, consequently, fail to comply with 35 U.S.C. 112(d).  Claim 34 is similarly rejected by reason of its dependency on claim 33.  Additionally, in claims 30-34, the composition of matter that is the subject of claim 14 (“[a] method of making a composition of matter”) has already been formed.  Thus, the limitations introduced in claims 30-34 extend beyond the scope of the preamble of the claim from which they all directly or indirectly depend.  In this regard, none of claims 30-34 specifies a further limitation of the claimed subject matter.  Consequently, those claims fail to comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18, 19, 21-24, 28, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2011/0293814 A1), as evidenced by Fiberstar 2013 (“What is Citri-Fi?”).
Alexandre is directed to a dried, blended system that comprises an edible lipid and a citrus pulp fiber (Abstract).
Alexandre discloses that the ingredients of the system include citrus pulp fiber and an edible lipid.  Para. [0054].  Alexandre identifies the commercially-available fiber sold under the tradename CITRI-FI 100M40 as the preferred species of citrus pulp fiber.  Para. [0024].  The examiner notes that CITRI-FI 100M40 is selected as the highly-refined cellulose material in several of the examples set forth on pages 26-28 of the specification of the present application, as originally filed.  See also Figures 2-4.  This provides a sound basis for the examiner’s position that the property/functional limitations recited in Applicant’s claims 14 and 35 concerning total dietary fiber content (AOAC 991.43) and water holding capacity (AACC 56-30) are satisfied.  MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Alexandre identifies vegetable oil, canola oil and olive oil, among other oils, as exemplary edible lipids.  Para. [0028].  
Alexandre further discloses that the preblend system can further comprise a flavor oil and, thereafter, identifies cinnamon as an exemplary flavor oil.  Paras. [0060], [0063].  Cinnamon has been elected by Applicant as the species of oil-based material.  
In paragraph [0064], Alexandre discloses as follows (emphasis added):
The disclosed preblend systems can be prepared by any manner known to those skilled in the art.  For example, the ingredients of the preblend system can be physically mixed together to produce a dry or wet blend system.  As highlighted below, food systems that incorporate lipid and citrus pulp fiber in accordance with this disclosure can exhibit improved functionality (e.g., viscosity) over systems that omit citrus pulp fiber even if the food system is prepared by separately adding the lipid and the citrus pulp fiber.
In paragraph [0016], Alexandre further discloses as follows (emphasis added):
As used herein, the term “preblend system” is understood to mean a system a subset of ingredients present in a food system.  The preblend system may be a dry blend system or may include more than 10% moisture; in some useful embodiments, the preblend includes more than 50% water.
Thus, Alexandre discloses dry-mixing the ingredients of the blend system.  See also Alexandre, at paragraph [0068] (disclosing that water is optional in the homogenized combination used in forming the preblend system).  Alexandre additionally discloses that the “wet” blend systems can comprise water-immiscible liquids (e.g., vegetable oil), in combination with — or instead of — water.  Para. [0039].  Also, it is important to acknowledge that relatively minor quantities of water are tolerated by the “dry-blending” step of Applicant’s claims 14 and 35 when read in light of the specification, as originally filed.  Page 12, lines 16-17 (“As used in the practice of the present invention, the term ‘dry’ or ‘dry product’ refers to a mass that contains less than 15% by weight of fibers as water.”) and page 21, lines 23-25 (“The terms wet and dry are, of course, somewhat relative, but can be generally regarded as wet having at least (>40% water/<60% solid content) and dry material having less than 20% water/80% solid content).”).  The examiner is mindful that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
The foregoing disclosure and observations support the examiner’s conclusion that (i) dry-blending CITRI-FI 100M40 with an edible oil, such as olive oil, was known in the prior art, (ii) it was known also that a flavor oil (e.g., cinnamon oil) can be included in the preblend to impart flavor, (iii) a person skilled in the art could have readily selected both (i) and (ii), and (iv) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
The fact that Applicant has copied the limitations of claim 1, which is directed to a composition of matter, and added them to claims 14 and 35, which are directed to a method of making, does not significantly alter the scope of the latter claims.  MPEP § 2111.04(I) (“a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003).  Examination will remain focused on the act or series of acts recited in the claims directed to the elected Invention (Group II), which is a method of making a cellulosic material having an oil-based material adsorbed and absorbed thereon.  MPEP § 2106.03(I) (defining methods and processes as inventions that are claimed as an act or step, or a series of acts or steps).  
The other act or step recited in claim 14 — i.e., “mixing the oil-based highly refined cellulose fiber material with the oil-based material to cause the oil based material to adsorb and absorb on the highly refined cellulose material in an amount of at least 15% by total weight of the highly refined cellulose material…” — is considered generic to the first step (“dry-blending”) because blending overlaps mixing.  MPEP § 2111.04(I) (quoted supra).  Consequently, the mixing step is not differentiated from the dry-blending step.  Because the dry-blending step is obvious, it follows that the mixing step is obvious.  The foregoing rationale applies also to the mixing step recited in limitation (g) of claim 35.
Applicant’s recent amendment to claim 14, which requires dry-blending a highly refined cellulose material and an essential oil-based material, does not significantly alter the scope of the claim.  The examiner notes that the term “oil-based material” is not defined in the specification, as originally filed.  Neither is the term “essential oil-based material.”  Accordingly, those terms must be interpreted broadly.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  For the purposes of search and examination, a material will be considered based on an essential oil if and only if it comprises a significant (i.e., non-negligible) concentration of essential oil.  Alexandre satisfies the foregoing requirement because it discloses adding essential oils, e.g., cinnamon oil, to flavor the preblend system.  Paras. [0060]-[0063].  
In sum, claims 14, 18, 19, and 35 are prima facie obvious.
Regarding claims 21-24, Fiberstar 2013 evidences on page 2 that CITRI-FI 100M40 is 100% citrus fiber and, therefore, comprises no gum material, no surfactant, and no maltodextrin.  The methods of making pre-blends set forth in Examples 1 and 3 of Alexandre do not otherwise introduce any of those three materials.  Hence, the negative limitations introduced in claims 21-24, respectively, are prima facie obvious.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826 (CCPA 1968).  
Regarding claim 28, Applicant is referred to Example 2 at paragraphs [0091], [0096], and Table 2 of Alexandre.  The disclosed pudding system comprises 3.3 wt% of the dry blend.  Table 2.  However, paragraph [0096] broadly discloses as follows:
This demonstrates that a preblend system in accordance with this disclosure that includes a liquid oil and citrus pulp fiber can yield unexpected increases in viscosity in food systems, e.g., gel-based dessert systems.  This may, in turn, allow food manufacturers to reduce the fat content of gel-based dessert systems without sacrificing viscosity or to reduce or even eliminate other viscosity enhancing agents in gel-based dessert systems, potentially cutting cost and/or reducing the number of ingredients they have to list on the product label.  This experiment also demonstrates that dry blend systems in accordance with this disclosure may be used as a structured fat system to replace vegetable shortenings and other plastic fats in gel-based dessert systems.
The foregoing disclosure establishes that the concentration of the dry blend in food products is subject to routine optimization.  MPEP § 2144.05(II)(A) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”), quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Regarding claim 30, the examiner notes that this claim does not actually require the addition of water or any other active (manipulative) step.  Applicant is referred supra to the rejection based on 35 U.S.C. 112(d).
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 21 April 2022:
Applicant’s recent amendment to claim 14 is considered above, in paragraph 33.
On page 13 of the Reply, Applicant argues as follows: “This is an essential characteristic of the process and is necessary for effective association of the essential oil and cellulosic material without water.  This is quite distinct from the process of Alexandre, which require and always shows the use of very high percentages of water (e.g., in Table 1, 74% to 99% water) in order to distribute the oils with his cellulosic.  Therefore, there is clearly a fundamental difference in the process evidenced by Alexandre which is not overcome by any evidence from Fiberstar.”
The foregoing argument is not persuasive.  Applicant is referred supra to paragraphs 27-29, which discuss the dry-blending limitation in detail.  Regarding the remainder of Applicant’s argument, which is based on the examples of Alexandre, the examiner notes that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  MPEP § 2123(II), citing In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Next, Applicant’s statement on page 15 of the Reply, which refers to the “dispersing” limitation as a “subsequent process step,” is sufficient to establish that claims 25-27 do not merely introduce property or functional limitations.  The examiner expressly relies on Applicant’s statement and, accordingly, withdraws the §103 rejection against claims 25-27 because the prior art does not teach or suggest dispersing the composition of matter in a non-ionic, aqueous composition in a concentration of 10% and held at 20°C and 760mm pressure for 30 minutes.  The examiner appreciates Applicant’s effort to advance prosecution.  In the interest of clarity, the examiner notes that none of claims 29 and 31-34 is rejected under 35 U.S.C. 103 because each of those claims depends directly or indirectly on one of claims 25-27. 
*     *     *
Conclusion
Claims 14 and 18-35 are rejected.  
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
30 July 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611